Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections and Response to Arguments
	Applicant’s arguments filed 7/14/2021 (hereafter, “Remarks”) in the AFCP 2.0 request have been entered and fully considered.  
	It is the examiner’s position that there is not sufficient motivation in the prior art for combining all of the components now recited in the claims as amended into a single embodiment of the invention; Applicant’s argument to this effect is persuasive.  Accordingly, the following rejections are withdrawn: the rejections of claims 1 and 3-13 under 35 U.S.C. 103 as being unpatentable over Tavares in view of Isowaki and Shimizadeh.
	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art does not reasonably provide motivation for picking and choosing the particular components into a single external patch product containing rupatadine in particular.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1, 3-6, 10, 11, and 13 (renumbered 1-8) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617